DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “chasing arms” of claim 21 must be shown or the features should be canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claim 12, the phrase “particularly for packaging” in line 1 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 21, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “chasing arms” is used by the claim to mean “winding assists”. The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Stephens (US 2009/311454).
Stephens teaches a machine for manufacturing printed laminated films, comprising a frame that supports:
means of traction of a primary film (50) along an advancement path, and 
means of printing the at least one primary film which are interposed along the advancement path (paragraphs 0097 and 0100), 
wherein on the frame there are, in mutual succession, downstream of the printing means, along the advancement direction of the primary film: 
means (74) of laminating a secondary film (10) to the primary film with the interposition of an adhesive material (59), and 
means of electron beam polymerization (58) of the adhesive material (paragraph 0048; Figures 10 and 10A).
With respect for claim 13, Stephens teaches that the frame supports, downstream of the means of laminating, means of winding (101) the printed laminated film obtained (Figure 10).
With respect to claim 14, Stephens teaches a first unwinding device (54), which is connected to the means of traction and on which at least one spool of the primary film is mounted (Figure 10).

With respect to claim 16, Stephens teaches means of cutting (76) the printed laminated film, which is interposed between the means of laminating and the means of winding (Figure 10). With respect to the limitation that the means of cutting is “adapted to cut said printed laminated film longitudinally into multiple mutually parallel strips”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
	With respect to claim 17, Stephens teaches that the means of printing comprise at least one flexographic printing assembly (paragraphs 0097-0098).
	With respect to claim 19, Stephens teaches that the means of laminating comprise an assembly for applying adhesive material (58) to the primary film and a lamination device adapted to laminate together, with the interposition of the adhesive material, the primary film and the secondary film (paragraph 0113; Figure 10).
With respect to claim 20, Stephens teaches that the means of electron beam polymerization comprise at least one unit for emitting a beam of electrons (paragraph 0048; Figure 10). With respect to the limitation that the means of electron beam polymerization is “adapted to provide the polymerization of the inks and of the adhesive material”, a recitation of the intended use of the claimed invention must result in a structural difference between the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens as applied to claims 12 and 17 above, and further in view of Freddo et al. (US 6615716)
The teachings of claims 12 and 17 are as described above.
With respect to claim 18, although not specifically taught by Stephens, it would have been obvious to have a means of printing comprise a plurality of flexographic printing assemblies arranged around a drum that is supported rotatably by the frame to print in different colors (abstract; Figure 15).
	With respect to claim 22, Stephens does not specifically teach a frame having a longitudinal extension, where the means of printing being arranged substantially at a longitudinal end of the frame, the means of laminating being arranged in an upper part of the frame. However, Freddo et al. teach it has been found that in a color printing machine can have multiple configurations as to when color sleeves need to be changed (column 5, lines 28-35; Figures 1 and 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745